Case:20-12377-EEB Doc#:567 Filed:09/29/20                 Entered:09/29/20 18:06:41 Page1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

  IN RE:                                )
                                        )
  SKLAR EXPLORATION COMPANY, LLC ) Case No. 20-12377-EEB
  EIN: XX-XXXXXXX                       )
                                        ) Chapter 11
            Debtor-in-Possession.       )
                                        )
                                        )
  IN RE:                                )
                                        )
  SKLARCO, LLC                          ) Case No. 20-12380-EEB
  EIN: XX-XXXXXXX                       )
                                        ) Chapter 11
                                        )
                                        )
            Debtor-in-Possession.       )
                                        )
 _____________________________________________________________________________

          KUDZU PARTIES’ OBJECTION TO THE DEBTORS’ MOTION FOR
      CLARIFICATION AND TO AUTHORIZE IMMEDIATE OFFSET OF JOINT
                        INTEREST BILLING OBLIGATIONS
  _____________________________________________________________________________

         COMES NOW, Kudzu Oil Properties, LLC, Alabama Oil Company, and Apple River

 Investments, LLC (collectively, the “Kudzu Parties”), by and through their undersigned counsel

 Moye White LLP, for their Objection (the “Objection”) to the Debtors’ Motion for Clarification

 and to Authorize Immediate Offset of Joint Interest Billing Obligations (the “Motion to Clarify”).

 In support of the Objection, the Kudzu Parties state as follows:

                                              Background

         1.         Prepetition, the Kudzu Parties entered into certain Participation Agreements and

 Joint Operating Agreements (collectively, the “Agreements”) with the Debtor Sklar Exploration

 Company, LLC (“SEC”), whereby in exchange for collectively contributing prepetition (a)

 specified amounts of cash, in the aggregate amount of not less than $1.780 million (the “Cash



 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20                 Entered:09/29/20 18:06:41 Page2 of 10




 Advances”), and (b) certain existing oil and gas leases, SEC would commence or cause to be

 commenced drilling and operations for various oil and gas wells primarily in the States of

 Alabama, Mississippi and Florida.

         2.         On April 1, 2020 (the “Petition Date”), the Debtors commenced this Chapter 11

 case when they filed their voluntary petition. (Docket No. 1).

         3.         On April 6, 2020, the Debtors filed their Motion for Authority to Use Cash

 Collateral (the “Cash Collateral Motion”). (Docket No. 34).

         4.         On April 23, 2020, the Kudzu Parties objected to the Debtor’s Cash Collateral

 Motion on the basis, inter alia, that: (i) the Debtors had spent all of the prepetition Cash Advances

 in derogation of the purposes required under the Agreements and other applicable documents; (ii)

 any future Cash Advances required to be made must be segregated from the Debtors’ other

 revenues received and used only in furtherance of the stated purposes under the Agreements; and

 (iii) all cash advances were not property of the Debtors’ estates.

         5.         On May 11-12, 2020, the Court held a two day evidentiary hearing on the Debtors’

 Cash Collateral Motion (the “Cash Collateral Hearing”). As stated by Counsel for the Debtors

 at the Cash Collateral Hearing:

         MS. RILEY: But I do want to address the offsets that are requested here. Now in
         some circumstances, parties have requested to be -- to have their joint interest
         billings offset in future revenues. We were just asking to be able to continue to
         honor that requests that were made, again, for the convenience of the parties. Where
         it’s not permitted by the joint operating agreement, or by some other agreement
         between the parties, we are not asking to just automatically offset joint interest
         billings against people’s revenues. As it relates to the cash call advances –

         THE COURT: Well, wait a second. So you’re just saying where the parties have
         requested it, you want to continue that practice.

         MS. RILEY: Exactly.

         (Docket No. 314 at p. 166, l. 10-23) (emphasis added).


                                                    2
 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20               Entered:09/29/20 18:06:41 Page3 of 10




         6.         On May 18, 2020, the Court entered its Order Authorizing Payment of Working

 Interest Obligations and Limited Offset of Joint Interest Billing Obligations (Docket No. 317) (the

 “Oil and Gas Order”). The Oil and Gas Order, in relevant part, states:

         Sklar Exploration Company, LLC is authorized to offset joint interest billing
         obligations owed to it against revenue owed to a working interest holder when
         expressly authorized to do so in writing by that working interest holder; provided,
         however, no such offset shall exceed the amount of revenues received post-petition
         that is specifically payable from Sklar Exploration Company, LLC, as operator, to
         the joint interest billing obligor;

         (Docket No. 317 at ¶ 4) (emphasis added).

         7.         Following the two day hearing, and entry of a Third Interim Order, the Court

 entered its “Final Cash Collateral Order” (Docket No. 433). The Final Cash Collateral Order,

 in relevant part, states:

         (b) The Budget shall provide, that at all times during these Bankruptcy Cases,
         Sklarco shall deposit 100% of the revenue received from non-operating working
         interests into the operating account of SEC, and SEC shall pay the revenues owing
         to the non-insider working interest holders in accordance with the Order
         Authorizing Payment of Working Interest Obligations and Limited Offset of Joint
         Interest Billing Obligations (Dct. No. 317)

         (c) The Budget shall provide, and the Debtors shall, at all times during these
         Bankruptcy Cases, deposit 100% of the revenue received on account of non-
         operating working interests (“WIO Revenue”) into the revenue account maintained
         by SEC. . . . SEC shall account for receipt and deposit of WIO Revenue by working
         interest owner in accordance with best practices for the industry, and may not use
         funds due to noninsider working interest owner without that owner’s written
         consent. SEC shall pay WIO Revenue to the non-insider working interest holders
         in accordance with the Order Authorizing Payment of Working Interest Obligations
         and Limited Offset of Joint Interest Billing Obligations [Dkt. No. 317], which
         payments are indefeasible subject to rights and obligations under relevant
         Participation Agreements, Joint Operating Agreements, or similar agreements.
         Subject to the Budget, SEC and a non-insider working interest owner may agree
         in writing to offset any WIO Revenue due to that interest owner against any
         payments due from that WIO to SEC, including pre- and post-petition amounts
         due.

         (Docket No. 433 at p. 10-11, ¶ 2(b)-(c) (emphasis in bold italics added).


                                                  3
 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20                 Entered:09/29/20 18:06:41 Page4 of 10




         8.         On July 2, 2020, the Debtor filed its Motion Pursuant to 11 U.S.C. § 1121 for an

 Order Extending the Exclusivity Periods for Filing and Gaining Acceptance of a Plan of

 Reorganization (Docket No. 453) (the “Exclusivity Motion”).

         9.         On July 27, 2020, the Court entered its Order on the Exclusivity Motion and

 extended the Debtors’ exclusive period to file a Chapter 11 plan to November 25, 2020, and the

 time frame to obtain acceptance of any such Chapter 11 plan was extended an additional 117 days.

 (Docket No. 500).

         10.        In the month of June 2020, several of the Kudzu Parties received a letter from an

 attorney representing the Debtors, Mr. Benjamin Ford, requesting that the Kudzu Parties pay

 outstanding post-petition joint interest billings (“JIBs”) or else the Debtors would seek to exercise

 their rights and remedies including offsetting any JIBs owed against post-petition revenue (the

 “Demand Letter”). Counsel for the Kudzu Parties promptly contacted Mr. Ford explaining that

 the Kudzu Parties have never agreed to an offset with the Debtors and that such action was not

 authorized under the Oil and Gas Order and Final Cash Collateral Order. Mr. Ford explained that

 he was unfamiliar with such orders and that he would follow back up with the Kudzu Parties after

 speaking with bankruptcy counsel for the Debtors.

         11.        Having not received any communication from Mr. Ford for more than a month,

 counsel for the Kudzu Parties conveyed an offer to Mr. Ford, in an effort to resolve the Demand

 Letter, that the Kudzu Parties would agree to defer payment of all post-petition JIBs until the

 Debtors agreed to assume the Agreements thereby allowing the parties to “true up” their respective

 obligations amongst each other. The Debtors rejected such offer and ultimately agreed to accept

 payment of all of the Kudzu Parties’ post-petition JIBs commencing on August 1, 2020, going

 forward and that the parties would reserve their rights with respect to the interpretation of the Oil


                                                    4
 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20                   Entered:09/29/20 18:06:41 Page5 of 10




 and Gas Order and Cash Collateral Order. A true and correct copy of the email detailing the Kudzu

 Parties’ agreement is attached hereto as Exhibit 1.

                                          The Motion to Clarify

         12.        On September 4, 2020, the Debtors filed the Motion to Clarify believing that the

 Final Cash Collateral Order and the Oil and Gas Order were ambiguous and that the Debtors,

 despite the plain language of the orders, intended to permit the offset of a working interest holders’

 post-petition revenue payment against its unpaid post-petition JIBs. The Debtors’ requested that

 the Final Cash Collateral Order be clarified as follows:

                   Debtor SEC be required to pay revenue to all working interest holders subject to
                    the applicable agreements;

                   Debtor SEC’s ability to undertake collection efforts, in accordance with the
                    applicable agreements, not be limited, including without limitation, offsetting
                    unpaid JIBs against post-petition revenue owed to a working interest holder and/or
                    foreclosing on a non-compliant working interest holder’s interest;

                   Debtor SEC not be required to obtain written consent from a non-compliant
                    working interest holder prior to exercising any rights under the applicable
                    agreements to offset JIBs against revenue; and

                   Working interest holders be prohibited from offsetting unpaid JIBs against pre-
                    petition revenue owed to such working holder or pre-petition cash call advances.

                    (Docket No. 551 at ¶ 17).

         13.        The Debtors further requested that they be immediately authorized to offset JIBs

 owed by non-compliant working interest holders including the Kudzu Parties. (Id. at ¶ 18).

         14.        In essence, the Debtors complain that if they cannot offset unpaid JIBs against post-

 petition revenue, they will be forced to pay all expenses associated with operating the wells solely

 for the benefit of working interest holders who will continue to derive the benefits of the Debtors’

 efforts. (Id. at ¶¶ 19-20).




                                                      5
 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20                   Entered:09/29/20 18:06:41 Page6 of 10




                                                Objection

         15.        The Debtors’ Motion to Clarify should be denied, or, in the alternative, the Court

 should require the Kudzu Parties to pay their post-petition JIBs on a go-forward basis commencing

 on August 1, 2020, and all prior post-petition JIBs can be “trued up” at the time the Debtors seek

 to assume the Kudzu Parties’ Agreements.

         16.        First, the Motion to Clarify should be denied as the Final Cash Collateral Order

 states that working interest holder payments shall be made to working interest holders in

 accordance with the Oil and Gas Order. (See supra at ¶ 7). The Oil and Gas Order provided that

 Debtor SEC was only authorized to offset JIBs when expressly authorized to do so in writing by

 that working interest holder. (See supra at ¶ 6). Thus, absent the parties expressly agreeing in

 writing, Debtor SEC is prohibited from offsetting any JIBs against revenue. Furthermore, the

 structure set out in the Oil and Gas Order and Final Cash Collateral Order was a concession of the

 working interest holders in exchange for authorizing the Debtors to use their cash collateral, i.e.,

 the Kudzu Parties’ Cash Advances and missed working interest revenue payments that were never

 made for the months of January and February 2020. Further, Counsel for the Debtors at the Cash

 Collateral Hearing stated it was not the Debtors’ intention to offset JIBs unless the parties expressly

 agreed to the offset. (See supra at ¶ 5). The Kudzu Parties have never agreed to have the Debtors

 offset their JIBs against their working interest revenue. However, now the Debtors are reneging

 on the statements made at the Cash Collateral Hearing and the unambiguous relief in the Oil and

 Gas Order and Final Cash Collateral Order. The Kudzu Parties would have never agreed to the

 provisions in the Oil and Gas Order and Final Cash Collateral Order to the extent the Debtors

 would seek to offset post-petition JIBs.




                                                    6
 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20                Entered:09/29/20 18:06:41 Page7 of 10




         17.        Moreover, to the extent that the Debtors claim any provisions of the Agreements

 create a right of offset in favor of the operator, which they have not, the Kudzu Parties assert that

 any such offset cannot occur without consideration of the substantial Cash Advances and missed

 working interest payments that have been misappropriated by the Debtors. The Debtors owe the

 Kudzu Parties collectively more than $1.780 million which is substantially more than the Debtors

 claim they are owed by the Kudzu Parties. (Cf. Docket No. 551-2 with Claims Reg. No. 111-113).

 Furthermore, much of the requested relief (authority to undertake collection efforts, offsetting,

 foreclosure, and avoiding written consent prior to exercise of remedies) must be initiated through

 adversary proceeding—not by motion.

         18.        Second, when the Debtors attempt to assume the Kudzu Parties’ Agreements,

 and/or the Kudzu Parties seek an order compelling the assumption or rejection of the Agreements,

 is the appropriate time to require the Kudzu Parties to settle any unpaid post-petition JIBs. Until

 that time, the Court should order only that the Kudzu Parties pay all post-petition JIBs on a go-

 forward basis commencing on August 1, 2020, which they already are doing. The Debtors have

 stated that they intend to assume the Agreements. However, before doing so they will need to cure

 all defaults arising thereunder which would include not only rectifying the stolen prepetition Cash

 Advances and missed working interest payments, but would also require that Debtor Sklarco

 contribute its missing Cash Advances. To the extent that the pre August 2020 JIBs exceed the

 more than $1.780 million that the Kudzu Parties are owed, which they will clearly not, the Kudzu

 Parties will promptly pay any deficiency. However, requiring the Kudzu Parties to pay the pre-

 August 2020 post-petition JIBs is inequitable because it is unknown when the Debtors will ever

 file a Chapter 11 plan, let alone a confirmable Chapter 11 plan, which would trigger the cure

 process. Further compounding this legitimate concern is that the Debtors have already filed one



                                                   7
 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20                   Entered:09/29/20 18:06:41 Page8 of 10




 Exclusivity Motion and there has been no effort by the Debtors to progress this case forward and/or

 negotiate proposed plan treatment with the Kudzu Parties—notwithstanding this case has been

 pending for nearly six (6) months. It is inequitable for the Kudzu Parties to be compelled, in the

 absence of any agreement, to fund the pre-August 2020 post-petition JIBs without any assurances

 the Debtors actually will and can assume the Agreements. Accordingly, the Kudzu Parties submit

 that if the Court is inclined to grant the Motion to Clarify that it instead require the Kudzu Parties

 to pay their post-petition JIBs starting on August 1, 2020, and that all other post-petition JIBs be

 settled during the assumption process.

                                   Joinder and Reservation of Rights

         19.        The Kudzu Parties join in the objections of all other working interest holders to the

 extent they are not inconsistent with this Objection.

         20.        The Kudzu Parties make no admission of fact or law and reserve any and all rights,

 claims, objections and defenses that may be available to them in any hearing on the Motion to

 Clarify, or any other matter pending before this Court.

         WHEREFORE, the Kudzu Parties respectfully request that this Court sustain this

 Objection consistent herewith, and for all such other and further relief this Court finds fair and

 equitable under the circumstances.




                                                      8
 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20     Entered:09/29/20 18:06:41 Page9 of 10




 Dated: September 29, 2020.    Respectfully submitted,

                               ALABAMA OIL COMPANY, APPLE RIVER
                               INVESTMENTS, LLC, AND KUDZU OIL
                               PROPERTIES, LLC

                               By: /s/Timothy M. Swanson
                               Timothy M. Swanson (Colorado No. 47267)
                               MOYE WHITE LLP
                               1400 16th Street
                               6th Floor
                               Denver, Colorado 80202-1486
                               Tel: (303) 292-2900
                               Fax: (303) 292 4510
                               Tim.Swanson@moyewhite.com
                               Counsel to Alabama Oil Company, Apple River
                               Investments, LLC, and Kudzu Oil Properties, LLC

                               --and--

                               Craig M. Geno
                               Law Offices of Craig M. Geno, PLLC
                               587 Highland Colony Parkway
                               Ridgeland, Mississippi 39157
                               Tel: (601) 427-0048
                               Fax: (601) 427-0050
                               cmgeno@cmgenolaw.com
                               Counsel to Alabama Oil Company, Apple River
                               Investments, LLC, and Kudzu Oil Properties, LLC




                                         9
 4831-7902-8172.2
Case:20-12377-EEB Doc#:567 Filed:09/29/20            Entered:09/29/20 18:06:41 Page10 of 10




                                      Certificate of Service

          I hereby certify that on this 29th day of September 2020, I caused the foregoing Kudzu
  Parties’ Objection to the Debtors’ Motion for Clarification and to Authorize Immediate Offset
  of Joint Interest Billing Obligations to be served via CM/ECF to all parties that have filed
  electronic appearances and requested service in this case.


                                                               s/Timothy M. Swanson
                                                               Timothy M. Swanson




                                               10
  4831-7902-8172.2
